PER CURIAM.
The trial judge placed appellant on probation for a period of seven years, which is in excess of the five year maximum sentence permissible for the offense of uttering a forgery. This court in Holmes v. State, 343 So.2d 632 (Fla. 4th DCA 1977) and Heatherly v. State, 343 So.2d 54 (Fla. 4th DCA 1977), has held such sentences to be excessive. See also Watts v. State, 328 So.2d 223 (Fla. 2d DCA 1976), Magnin v. State, 334 So.2d 638 (Fla. 2d DCA 1976). *789The sentence is hereby modified and reduced to five years probation.
AFFIRMED AS MODIFIED.
DOWNEY, ANSTEAD, and DAUKSCH, JJ., concur.